BRATTON, Circuit Judge
(dissenting).
Where reasonable minded persons may in the fair exercise of judgment draw different conclusions from the facts and circumstances, considered in their totality, the case should be submitted to the jury. Travelers’ Ins. Co. v. Bancroft, 10 Cir., 65 F.2d 963, certiorari denied 290 U.S. 680, 54 S.Ct. 103, 78 L.Ed. 587. But it is the duty of the court to direct a verdict for the plaintiff or the defendant, as the case may be, only where the evidence is undisputed, or is of such conclusive nature that the court, in the exercise of sound judicial discretion, would be compelled to set aside a verdict if returned for the opposite party. Small Co. v. Lamborn & Co., 267 U.S. 248, 45 S.Ct. 300, 69 L.Ed. 597; Gunning v. Cooley, 281 U.S. 90, 50 S.Ct. 231, 74 L.Ed. 720; Central Surety & Ins. Corporation v. Murphy, 10 Cir., 103 F.2d 117; Farr Co. v. Union Pacific Railroad Co., 10 Cir., 106 F.2d 437; National Mutual Casualty Co. v. Eisenhower, 10 Cir., 116 F.2d 891; Oklahoma Natural Gas Co. v. McKee, 10 Cir., 121 F.2d 583. And where a motion for directed verdict made at the conclusion of all the evidence is not granted, the court may subsequent to the return of a verdict for the opposite party grant a seasonably filed motion for judgment notwithstanding the verdict, and enter judgment accordingly. Federal Rules of Civil Procedure, rule 50, 28 U.S.C.A. following section 723c. Such a judgment is the equivalent of a judgment on a directed verdict. Baltimore & Carolina Line v. Redman, 295 U.S. 654, 55 S.Ct. 890, 79 L.Ed. 1636.
The double indemnity provision of the policy in suit excludes liability if the insured met accidental death sustained in connection with the violation of law. That provision fairly construed exempts the company from liability if the insured was at the time of his death engaged in a violation of law which had some causative connection with his death. It is not enough that the violation of law and death were contemporaneous. Neither does it suffice that the insured was in close proximity to the place of the violation of law at the time he met his death. It is essential that the violation of law had some causative relation to the death of the insured. Death by accidental electrocution having been admitted on the face of the pleadings, the burden rested upon the company to show that it was sustained in connection with the operation of the still or the unlawful possession of non-tax paid whiskey. The evidence was wholly circumstantial. Viewed as an original proposition, the circumstances indicate strongly that at the time of his death, the insured was preoccupied with the operation of the still. But the circumstances were not conclusive. The opinion of the majority lays stress upon certain conditions, particularly condensed steam in the room and water on the floor. But there was no proof that these conditions existed at the time the insured met his death. lie was last seen alive approximately twenty-four hours prior to the finding of his body, and there was no proof indicating how long he had been dead when his body was found. It cannot be said that all reasonable minded persons, viewing the facts and circumstances in their composite effect, would *474agree that the operation of the still and the having of non-tax paid liquor in his possession bore a causative connection or a causative relation to the death of the insured. And, in such circumstances, it was a question of fact for the jury. That issue was submitted to the jury under appropriate instructions of the court; the jury resolved it in favor of the plaintiff; and the court should not have entered judgment notwithstanding the verdict.